United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS              April 4, 2006
                           FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 05-50488


                     UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

                               versus

   RAFAEL ALVARADO-FAVELA; WILFREDO RAMOS; ORLANDO HERNANDEZ,

                                           Defendants - Appellants.


          Appeal from the United States District Court
                for the Western District of Texas
                        (3:04-CR-478-1-FM)


Before KING, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.